ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 10th day of March, 2014,
*421ORDERED, by the Court of Appeals of Maryland, that Kiran Moolchand Dewan is hereby disbarred by consent, effective immediately, from the further practice of law in the State of Maryland for violating Maryland Lawyer’s Rule of Professional Conduct 8.4(b), (c) and (d); and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Kiran Moolchand Dewan from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.